Citation Nr: 1816291	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  13-01 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for residuals of a tooth infection.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel







INTRODUCTION

The Veteran served on active duty from January 1972 to January 1976. 

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a November 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In November 2016, the Board remanded the claim for further development which has been completed.


FINDING OF FACT

The Veteran does not have a dental disorder for which service-connected compensation is payable.


CONCLUSION OF LAW

The criteria for service connection for residuals of tooth infection have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.381, 4.150, 17.161 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C. § 5103 (a) (2012); 38 C.F.R. § 3.159 (b) (2017). A letter dated in December 2012 satisfied the duty to notify provisions. 

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (c).  The Veteran's service treatment records, post-service VA treatment records have been obtained.  There is evidence that the Veteran is receiving benefits from the Social Security Administration. Attempts were made to obtain this evidence.  In August 2013, a memorandum has been associated with the claims file which documents VA's attempts to obtain this evidence without success.  The Veteran has been informed that his Social Security records have not been obtained.  The Veteran was provided with VA examination in October 2017.  The VA examiner reviewed the evidence in the claims file, examined the Veteran, provided a diagnosis with etiology opinion, and provided a rationale to support the opinion.  Thus, VA's duty to assist has been met.

II.  Service Connection

The Veteran is claiming entitlement to service connection for a tooth infection.  In a March 2013 statement, the Veteran argued that the problems with his teeth were due to medications, including painkillers he took to treat his service-connected disabilities.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131 (2012).  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The dental conditions for which service-connected compensation benefits are available are set under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  Disability compensation and VA outpatient dental treatment may be provided only for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161.

Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, loss of the maxilla, nonunion or malunion of the maxilla, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, DCs 9900-9916.

The Board notes that the portion of VA's Schedule for Rating Disabilities addressing dental and oral conditions was revised effective September 10, 2017.  The Veteran has not been notified as to the changes in the regulations and the RO has not adjudicated his claims under the new regulations; however, as the new regulations involve benign or malignant neoplasms that are not applicable to the Veteran's current claim and the other changes involved only clarification of the rating terms, the Board finds that there is no prejudice in adjudicating the Veteran's dental claim.

Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are to be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.  The matter of eligibility for VA dental treatment is not the subject of the Board's review.  Rather, the Board will address whether the Veteran is entitled to service connection for VA compensation purposes.

The service treatment records do not note any injuries to the mouth or teeth.  The separation examination in September 1975 noted normal mouth and throat examination.

A VA dental and oral conditions examination was conducted in October 2017.  The Veteran reported that when he "first went over to Vietnam and Ubon, Thailand they were attacked.  Everyone was trying to get into a bunker.  He miscalculated and hit his head which caused a lot of force on his teeth.  The hit also caused a huge cut on the side of his head."  On examination, there was no anatomical loss or bony injury to the mandible, maxilla or any tooth.  X-rays showed that teeth numbers 20 and 30 were missing, and tooth number two was decayed, with infection at the root.  The examiner stated:

We cannot say when [the Veteran]'s tooth infection started.  Infections of this manner are most commonly caused by severe tooth decay and bacterial plaque.  Bacterial plaque is the most common cause of tooth decay.  It is impossible to know whether a Veteran has brushed their teeth or not.  Per my VBMS review he was not on any medications that would cause dry mouth while in the military.  It is less likely than not that any medications for [service connected] disability caused his tooth decay.  There is a 50% or better probability that the tooth infection is etiologically related to poor dental hygiene.  It is less likely than not related to active duty.

Considering the pertinent evidence in light of the above, the Board finds that the Veteran does not have a compensable dental disorder.  

As noted above, replaceable missing teeth and periodontal gum disease may be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment.  See 38 C.F.R. § 3.381.  

In this case, there is no competent medical or dental evidence of loss of teeth due to loss of substance of the body of the maxilla or mandible due to bone loss through trauma or any other condition on which service connection for compensation purposes could be allowed. 

The records do not indicate that during service the Veteran incurred an injury to the mandible or maxilla and the Veteran does not contend otherwise.  There is evidence of the loss of teeth after service; however, there is no evidence that the loss or removal of the teeth was the result of the loss of mandible or maxilla.  Thus, none of the other DCs, 9900 through 9916, apply in this case.  Again, DCs 9917 and 9918 are not applicable because they involve neoplasms, which are not present in this case.

The Board has considered the Veteran's contention that a tooth infection resulted from use of medications to treat service connected disabilities.  In general, service connection is warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2017).  Any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease or injury will be service connected.  38 C.F.R. § 3.310(b).  That said, for secondary service connection the Veteran must have a "current dental disability," which must be a disability such as tooth loss caused by bone loss of the maxilla or mandible due to trauma or disease or TMJ dysfunction.  The Veteran does not have a "current dental disability" for service-connected compensation purposes.  The issue of whether the Veteran's lost teeth were due to a service-connected disability would be relevant for the issue of entitlement to service connection for the purpose of establishing eligibility for outpatient dental treatment, which is not the subject of this decision.

While service connection may be established for treatment purposes for replaceable missing teeth and periodontal disease, the regulations listed above clearly prohibit service connection for purposes of compensation where the disability involves replaceable missing teeth or periodontal disease.  As neither condition is recognized by the applicable regulations as a disability for which VA compensation may be granted, the Veteran's claim is not warranted.  See 38 C.F.R. § 3.381 (periodontal disease is not a disability for compensation purposes).  In addition, there was no evidence of any in-service dental trauma which resulted in residuals, additional loss of teeth, malunion or nonunion of the maxilla, or loss of body of the maxilla or mandible.  See generally, VAOPGCPREC 5-97; 38 C.F.R. § 4.150, DCs 9913-9916.  Consequently, there is no basis for entitlement to service connection for the Veteran's claimed dental disorder for compensation purposes. 

In reaching the conclusions above the Board has again considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b) (2012); see generally Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Service connection for residuals of a tooth infection is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


